DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
This application is being a Continuous Application of Application no. 16/271559 (now patented to US Patent No. 10,879,637) should be listed, along with filing date in Specification, Paragraph 0001. 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference numerals 708, 724, 742, 308, 734, 746 of Fig. 3; the reference numerals 556 of Fig. 5; the reference numerals 732, 748, 308 of Fig. 7; the reference numerals 734, 742, 732 of Fig. 8; the reference numerals 748, 732, 308 of Fig. 9; the reference numerals 510 of Fig. 15; and the reference numerals 564 of Fig. 23.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 are objected to because of the following informalities: 
Claim 1, line 14, “ports.;” should be changed to --ports;--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (CN 103579795) hereafter Wu.
Regarding claim 12, Wu, discloses a connector assembly 100, 200 including a plurality of connection pins Golder finger 12 (on pcb 121), 13, 14, 158, the connector assembly comprising: a plug-connector 100; a receptacle-connector assembly 200; a detection system 15, 23; a power connection 13, 24; a data transfer connection 15,23; and a ground connection 14, 27; wherein the detection system 15, 22 is to configured to detect when the plug-connector assembly and receptacle-connector assembly are connected; wherein at least one of the plurality of connection pins 15, 23 are associated with the detection system.  
It is to be noted, that there is no particular structures of  (pins or contacts or terminals) the detection system; the power connection; a data transfer connection; and the ground connection are claimed or defined, and terminal 12, 13, 14, 15 & 22, 23, 24, 27 are conductive they are capable to used for the detection system; the power connection 13, 24; the data transfer connection, and the ground connection.
Regarding claim 13, Wu discloses, the detection system is configured to detect when the plug-connector assembly and the receptacle-connector assembly are connected based on detecting electrical contacts at the plurality of connection pins.  
Regarding claim 14, Wu discloses, at least one of the plurality of connection pins 13, 24 corresponds to at least the power connection, the data transfer connection13, 24, and the ground connection14, 27.  
Regarding claim 15, Wu discloses, the plurality of connection pins that corresponds to the data transfer connection comprises four pairs of the plurality of connection pins.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2-6, 8-11 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2017/0040745) hereafter Phillips in view of Wu.
Regarding claim 2, Phillips, discloses a cable assembly 1000 comprising: a second cable 152 (fig. 1(B)) arranged parallel to a first cable 150, wherein proximal ends of the first and second cables150, 152 are provided with a connector assembly each 144,146 (fig. 3), the connector assembly from the proximal end of each of the first and second cables adapted to connect with a pair of receptacle ports 112, 114 located within a PCB 116 disposed alongside the first cable and second cable 150, 152, the (mating interface of) connector assembly comprising: a power connection; a data transfer connection; and a ground connection (see para [0003], [0021] and [0022].
However, Phillips does not disclose a detection system; and wherein at least one of a plurality of connection pins are associated with the detection system.  
Wu discloses detection system (formed by) 15, 23 for detecting when the first cable and second cable are connected with the pair of receptacles ports and wherein at least one of a plurality of connection pins 15,23 are associated with the detection system (formed by) 15, 23.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to have means for detecting when the first cable and second cable are connected with the pair of receptacles ports, for further operation of the connected device, such as transferring the data, supplying the power and etc. Regarding claim 18, (Phillips as modified by) Wu discloses the means for detecting when the first cable and second cable are connected with the pair of receptacles ports includes a detector component 15, 23 for detecting when a power connection, a data transfer connection, and a ground connection have proper electrical connection.   
Regarding claim 3, (Phillips as modified by) Wu discloses the detection system is configured to detect when the first cable and second cable are connected with the pair of receptacles ports based on detecting electrical contacts at the plurality of connection pins.  
Regarding claim 4, (Phillips as modified by) Wu discloses the at least one of the plurality of connection pins corresponds to at least the power connection, the data transfer connection, and the ground connection.  
Regarding claim 5, (Phillips as modified by) Wu discloses the plurality of connection pins that corresponds to the data transfer connection comprises four pairs of the plurality of connection pins. Regarding claim 7, (Phillips as modified by) Wu discloses when the at least one of the plurality of connection pins associated with the detection system is connected, the at least one of the plurality of connection pins associated with the detection system is pulled to ground.  
Regarding claim 8, (Phillips as modified by) Wu discloses the power connection is configured to delivery power into the cable assembly from a receptacle source connected to the receptacle ports. 
Regarding claim 9, (Phillips as modified by) Wu discloses the power connection is capable of carrying 1.5 A current delivery.  
Regarding claim 10, (Phillips as modified by) Wu discloses the data transfer connection comprises at least a 30Gbps (raw) bandwidth for a three-meter-cable length.  
Regarding claim 11, (Phillips as modified by) Wu discloses the connector assembly further comprises a secondary bus connection.
Regarding claim 17, Phillips discloses a cable assembly 1000 comprising: a first cable 150 (fig. 1) and a second cable 152 (fig. 1(B)) arranged parallel to the first cable, wherein proximal ends of the first and second cables are provided with a connector assembly 144, 146 (fig. 3) each, the connector assembly 144, 146 from the proximal end of each of the first and second cables adapted to connect with a pair of receptacle ports 112, 114 located within a PCB 116 disposed alongside the first cable and second cable.
Phillips does not disclose the connector assembly includes means for detecting when the first cable and second cable are connected with the pair of receptacles ports.  
Wu discloses means 15, 23 for detecting when the first cable and second cable are connected with the pair of receptacles ports.  
It would have been obvious to one having ordinary skill in the art before the time the invention was made to have means for detecting when the first cable and second cable are connected with the pair of receptacles ports, for further operation of the connected device, such as transferring the data, supplying the power and etc. 
Regarding claim 18, (Phillips as modified by) Wu discloses the means for detecting when the first cable and second cable are connected with the pair of receptacles ports includes a detector component 15, 23 for detecting when a power connection, a data transfer connection, and a ground connection have proper electrical connection.  
Regarding claim 19, (Phillips as modified by) Wu discloses the connector assembly includes a plurality of connection pins, wherein at least one of the plurality of connection pins corresponds to at least a power connection, a data transfer connection, and a ground connection.
 It is to be noted, that there is no particular structures of  (pins or contacts or terminals) the detection system; the power connection; a data transfer connection; and the ground connection are claimed or defined, and terminal 12, 13, 14, 15 & 22, 23, 24, 27 are conductive they are capable to used for the detection system; the power connection 13, 24; the data transfer connection, and the ground connection.
 Regarding claims 6 and 20, Wu as modified by Phillips discloses all the claimed limitations except for the length of the at least one of the plurality of connection pins associated with the detection system is less than a length of at least one other connection pin of the plurality of connection pins.  
It would have been obvious to one having ordinary skill in the art before the time the invention was made to have the length of the at least one of the plurality of connection pins associated with the detection system is less than a length of at least one other connection pin of the plurality of connection pins, in order to get the indication of the complete connection between the plug and receptacle connector and, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), if such were the case, would not establish patentability in a claim. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wu.
Regarding claim 16, Wu discloses all the claimed limitations except for the length of the at least one of the plurality of connection pins associated with the detection system is less than a length of at least one other connection pin of the plurality of connection pins.  
It would have been obvious to one having ordinary skill in the art before the time the invention was made to have the length of the at least one of the plurality of connection pins associated with the detection system is less than a length of at least one other connection pin of the plurality of connection pins, in order to get the indication of the complete connection between the plug and receptacle connector and, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), if such were the case, would not establish patentability in a claim. 
Response to Arguments
Applicant’s arguments with respect to claims 2-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831